Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed March 22, 2022 in is acknowledged and has been entered. Claims 1-2 and 5-12 have been amended. Claims 1-12 are pending, claims 3-4 are withdrawn as non-elected species, and claims 1-2 and 5-12 are under examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The objections to claims 1, 5-7, 9 and 11-12 are now withdrawn in view of the claim amendment. 
The rejections to claims 1-2 and 5-11 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment. The rejection to claim 12 is maintained.
The rejection to claims 1-2 and 5-11 under 35 U.S.C. 103 is now withdrawn in view of the claim amendment. New ground of rejection is not made. 

Claim Objections
Claims 7 and 9-12 are objected to because of the following informalities:  
Claim 7, line 2: the term “the change” should be corrected to –a change--. 
Claim 9, line 2, the term “a control device” should be corrected to –a data processing control device--.
Claim 10, lines 2-3: the term “a body part of a patient” should be corrected to –the body part of the patient--.
Claim 11, line 7: the term “the position and/or dimensions” should be corrected to –the position and/or the dimensions--.
Claim 12, line 1: the term “the cannulation” should be corrected to –a cannulation--.
Claim 12, line 1: the term “a blood vessel” should be corrected to –the blood vessel--.
Claim 12, lines 5-6: the term “the position and/or dimensions” should be corrected to –the position and/or the dimensions--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12, line 7: “the position and/or dimensions of vascular structure data” lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al., US 2015/0065916 A1, hereinafter Maguire, in view of Jaberi et al., “Arteriovenous Fistulas for Hemodialysis: Application of High-frequency US to assess vein wall morphology for cannulation readiness” Radiology, 2011, Vol. 261, No. 2, pp.616-625, hereinafter Jaberi, further in view of Downey et al., US 2016/0310149 A1, hereinafter Downey.

Claims 1 and 11. Maguire teaches in FIGS.1&5 “a detection apparatus for detecting and manipulating a blood vessel under the skin of a body part of a patient” (Abstract: a self-contained, fully automated vascular imaging and access device), comprising
“a treatment chamber for accommodating the body part” ([0096]: the overall system must also include a mechanism for holding the human’s body, e.g., limb, still and in place during the procedure),
“a data processing control device” ([0014]: First processor 19, second processor 20, third processor 22, and fourth processor 23, are computational units which can be software or hardware modules arranged separately or in any appropriate combination as part of a computer 1),
“a vascular structure measuring device for detecting a position and/or dimensions of the blood vessel in the treatment chamber by measurement of vascular structure data of the blood vessel in the treatment chamber” ([0098]: the three-dimensional (3D) imaging technology of the present invention can be used to automatically and accurately guide a needle to a location of the target vessel),
“a vascular manipulation device for changing the dimensions of the blood vessel” ([0096]: Numerous methods for providing support may be utilized. In a preferred embodiment of the invention, an air-inflatable cuff-like structure enclosed around the appendage, similar in nature to a blood pressure cuff, that is adapted to different patient size. The support may be furthermore be tightened either above or below the site of cannulation, to serve as a tourniquet) – a tourniquet or a blood pressure cuff is a device known and widely-used in the field of art to apply pressure for controlling the blood flow, which results in a change of the dimensions, such as a thickness, of the veins.

Maguire does not teach that (1) a vascular structure measuring device for detecting a position and/or dimensions of the blood vessel in the treatment chamber by measurement of vascular structure data of the blood vessel in the treatment chamber; (2) the data processing control device is designed to determine from the vascular structure data whether the blood vessel is of a predetermined thickness; (3) the data processing control device is designed to control the vascular manipulation device as a function of the vascular structure data; and (4) the data processing control device is designed to control the vascular manipulation device such that the blood vessel attains the predetermined thickness and maintains the predetermined thickness for at least a predetermined interval of time.

However, in regard to the above features (1) and (2), in an analogous cannulation readiness field of endeavor, Jaberi teaches 
(1) “a vascular structure measuring device for detecting dimensions of the blood vessel in the treatment chamber by measurement of vascular structure data of the blood vessel in the treatment chamber” (p.618, Left Col., ¶-3: by using a Philips IU 22 US machine (Philips Healthcare, Andover, Mass) an a linear 3-9-MHz probe, the internal AVF venous diameters were measured; and Middle Col., ¶-2: the high-frequency US system was used to record measurements of the AVF venous anterior wall thickness at 5, 10, and 15 cm above the anastomosis) – to measure the diameter or the thickness of the vein is considered “detecting dimensions of the blod vessel” as claimed; and the Philips IU 22 US machine is known on the ultrasound market to have a probe for scanning, hence is capable of performing the measurement of vascular structure data of the blood vessel in a treatment chamber; 
(2) “the data processing control device is designed to determine from the vascular structure data whether the blood vessel is of a predetermined thickness” (p.620, Right Col., ¶-1: a lower IMT threshold of 0.13 mm was significantly (P < .001) associated with successful cannulation with a sensitivity of 86.7% and a specificity of 91.7%; and p.622, Col. Right, ¶-2: cannulation outcome analysis independent of puncture site revealed a minimum IMT threshold of 0.13 mm as a predictor of successful cannulation) – a thickness of 0.13mm is considered the “predetermined thickness” of the blood vessel as claimed for cannulation.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the vascular manipulation device of Maguire employ such features of (1) a vascular structure measuring device for detecting a position and/or dimensions of the blood vessel in the treatment chamber by measurement of vascular structure data of the blood vessel in the treatment chamber; (2) the data processing control device is designed to determine from the vascular structure data whether the blood vessel is of a predetermined thickness as taught in Jaberi for the advantage of “indicating that high-frequency US can be used to assess AVF venous wall IMT and hoop stress thresholds to predict cannulation readiness and avert AVF damage by premature cannulation”, as suggested in Jaberi, p.623, Right Col., ¶-2.

Neither Maguire nor Jaberi combined teaches the above features (3) and (4). 
However, in an analogous cannulation control field of endeavor, Downey teaches such features. 
Downey first teaches using an inflatable cuff to warp around the upper art for pressure regulation for venipuncture (Abstract and [0041]). 
Downey further teaches 
(3) “the data processing control device is designed to control the vascular manipulation device as a function of the vascular structure data”; and (4) “the data processing control device is designed to control the vascular manipulation device such that the blood vessel attains the predetermined thickness and maintains the predetermined thickness for at least a predetermined interval of time” ([0049]: the exemplary pressure regulating unit/device/apparatus/system/arrangement can be started and/or operated automatically; and [0050]: FIG.4, if the blood flow can be greater than the threshold…the pump can be turned off, the valve can remain on and the pressure can be maintained at procedure to initiate a venipuncture at procedure 460).
Downey further teaches in [0088] and Eq. (31) the correlation of the applied pressure to the blood vessel thickness. Hence, Controlling the applied pressure at least indirectly controls the blood vessel thickness. FIG.4 shows various routes of controlling the applied pressure, i.e., “controlling the vascular manipulation device” as claimed, depending on the blood flow condition. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the data processing control device of Maguire and Jaberi combined employ such features of “(3) controlling the vascular manipulation device as a function of the vascular structure data; and (4) controlling the vascular manipulation device such that the blood vessel attains the predetermined thickness and maintains the predetermined thickness for at least a predetermined interval of time” as taught in Downey for the advantage of “providing a pressure sensitive device that can reduce the rate of vein access failure for an individual patient’s blood pressure”, as suggested in Downey, [0012].

Claim 2. Maguire, Jaberi and Downey combined teaches all the limitations of claim 1.
Neither Maguire nor Jaberi teaches that the vascular manipulation device is designed as a pressing device and the control of the pressing device is effected by the setting of a contact pressure.
However, in an analogous auto cannulation field of endeavor, Downey teaches that
“the vascular manipulation device is designed as a pressing device and a control of the pressing device is effected by a setting of a contact pressure” ([0041]: the device/apparatus can be designed and/or sized for different patient types, and can include an inflatable cuff 105…in order to apply pressure at a patient’s limb; [0009]: a common blood pressure cuff can be used as a tourniquet. The cuff can be inflated to a pressure between the systolic and diastolic pressures) – to inflate the cuff to a pressure between the systolic and diastolic pressures is considered “a setting of a contact pressure” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the vascular manipulation device of Maguire and Jaberi combined employ such a feature of “being designed as a pressing device and a control of the pressing device is effected by a setting of a contact pressure” as taught in Downey for the advantage of “providing a pressure sensitive device that can reduce the rate of vein access failure for an individual patient’s blood pressure”, as suggested in Downey, [0012].

Claim 5. Maguire, Jaberi and Downey combined teaches all the limitations of claim 1.
Maguire further teaches that 
“the vascular structure measuring device is designed as an image capture device and comprises optical measurement or is based on an ultrasound measurement” ([0061]: methods of imaging include visible or infrared optical imaging, acoustic imaging, and photoacoustic imaging).  
For the best interest of compact prosecution, Jaberi teaches the same feature in p.618, Left Col., ¶-3: by using a Philips IU 22 US machine (Philips Healthcare, Andover, Mass) an a linear 3-9-MHz probe, the internal AVF venous diameters were measured; and Middle Col., ¶-2: the high-frequency US system was used to record measurements of the AVF venous anterior wall thickness at 5, 10, and 15 cm above the anastomosis.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the vascular manipulation device of Maguire employ such a feature of “being designed as an image capture device and comprises optical measurement or is based on ultrasound measurement” as taught in Jaberi for the advantage of “being used to assess AVF venous wall IMT and hoop stress thresholds to predict cannulation readiness and avert AVF damage by premature cannulation”, as suggested in Jaberi, p.623, Right Col., ¶-2.

Claim 6. Maguire, Jaberi and Downey combined teaches all the limitations of claim 1.
Neither Maguire nor Jaberi teaches that the data processing control device is designed to regulate the vascular manipulation device as the function of the vascular structure data.
However, in an analogous auto cannulation field of endeavor, Downey teaches that
 the data processing control device is designed to regulate the vascular manipulation device as a function of the vascular structure data” ([0049]: the exemplary pressure regulating unit/device/apparatus/system/arrangement can be started and/or operated automatically; and [0050]: FIG.4, if the blood flow can be greater than the threshold…the pump can be turned off, the valve can remain on and the pressure can be maintained at procedure to initiate a venipuncture at procedure 460).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the data processing control device of Maguire and Jaberi combined employ such a feature of “being designed to regulate the vascular manipulation device as a function of the vascular structure data” as taught in Downey for the advantage of “providing a pressure sensitive device that can reduce the rate of vein access failure for an individual patient’s blood pressure”, as suggested in Downey, [0012].

Claim 7. Maguire, Jaberi and Downey combined teaches all the limitations of claim 1.
Neither Maguire nor Jaberi teaches that the data processing control device is designed to perform the change of the position and/or the dimensions of the blood vessel within a predetermined time interval.
However, in an analogous auto cannulation field of endeavor, Downey teaches that 
“the data processing control device is designed to perform the change or the regulating of the position and/or dimensions of the blood vessel within a predetermined time interval” ([0070]-[0075]: exemplary air pump flow date and applied pressure estimation; and [0075]: Equation 18 I plotted in FIG.12. When the load pressure, or pressure that exists inside the cuff due to previous pumpings increases, the volumetric flow rate can decrease) – the air pump flow rate is a change of the applied pressure within a predetermined time interval. Since the applied pressure affects the blood vessel thickness, as applied to claim 1, chanting the applied pressure at least indirectly changes the blood vessel thickness
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the data processing control device of Maguire and Jaberi combined employ such a feature of “being designed to perform the change or the regulating of the position and/or dimensions of the blood vessel within a predetermined time interval” as taught in Downey for the advantage of “providing a pressure sensitive device that can reduce the rate of vein access failure for an individual patient’s blood pressure”, as suggested in Downey, [0012].

Claim 8. Maguire, Jaberi and Downey combined teaches all the limitations of claim 2.
Neither Maguire nor Jaberi teaches that the pressing device comprises a force sensor or a pressure sensor for measuring the contact pressure.
However, in an analogous auto cannulation field of endeavor, Downey teaches that 
“the pressing device comprises a force or pressure sensor for measuring the contact pressure” ([0043]: the applied pressure can be determined using an exemplary pressure sensor).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus of Maguire and Jaberi employ such a feature of “the pressing device comprises a force or pressure sensor for measuring the contact pressure” as taught in Downey for the advantage of “providing a pressure sensitive device that can reduce the rate of vein access failure for an individual patient’s blood pressure”, as suggested in Downey, [0012].

Claim 9. Maguire, Jaberi and Downey combined teaches all the limitations of claim 8.
Neither Maguire nor Jaberi teaches that the data processing control device is designed such that a predetermined or a control device-determined maximum contact pressure is not exceeded.
However, in an analogous auto cannulation field of endeavor, Downey teaches that 
“the data processing control device is designed such that a predetermined or control device-determined maximum contact pressure is not exceeded” ([0043]: The applied pressure can be determined using an exemplary pressure sensor, which can initiate the release of the pressure through the pressure release valve when the predetermined amount of pressure is achieved or exceeded).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the data processing control device of Maguire and Jaberi combined employ such a feature of “being designed such that a predetermined or control device-determined maximum contact pressure is not exceeded” as taught in Downey for the advantage of “providing a pressure sensitive device that can reduce the rate of vein access failure for an individual patient’s blood pressure”, as suggested in Downey, [0012].

Claim 10. As applied to claim 1, Maguire, Jaberi and Downey combined teaches “a cannulation robot comprising the detection apparatus of claim 1 and being arranged for “an automatic cannulation of a blood vessel of a body part of a patient detected by the detection apparatus” (Maguire: [0106]: injection of the needle is driven by servo motors within the needle device carrier housing 14; Jaberi: p.618, 620 and 622; and Downey: [0041], [0049], [0050], and [0088]).  

Claim 12. Maguire, Jaberi and Downey combined teaches all the limitations of claim 11.
Maguire further teaches that subsequent to the changing the position and/or dimensions of the blood vessel by means of a vascular manipulation device, 
“automatically cannulating the manipulated blood vessel” ([0106]: injection of the needle is driven by servo motors within the needle device carrier housing 14).

Response to Arguments
Applicant’s arguments in regard to the teaching of Maguire and Otsubo have been fully considered but they are moot. In view of the claim amendment, the previously issued rejection to claims 1-2 and 5-12 are now withdrawn.
New ground of rejection is now made under 35 U.S.C. 103 by Maguire, Jaberi and Downey combined. Note that the new ground of rejection no longer relies on Otsubo. The newly cited Jaberi is relied upon for the feature of using a high frequency ultrasound device to image the blood vessel and determine the vessel thickness. A blood vessel thickness of 0.13 mm is determined to be statistically significant as a threshold to determine venous cannulation readiness. The newly cited Downey is relied upon for the feature of controlling the pressure applied to the blood vessel via a cuff device for auto cannulation. Downey further teaches the effect of an applied pressure to the blood vessel thickness. Hence, Maguire, Jaberi and Downey combined is considered providing sufficient teaching of a detection apparatus and method for manipulating a blood vessel under the skin of a body part of a patient for auto-cannulation. 
Based on the above consideration, claims 1-2 and 5-12 remain rejected.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793